DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening Prosecution
In view of the appeal brief filed on 19 October 2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BRIAN-YONG S KWON/Supervisory Patent Examiner, Art Unit 1613                  
                                                                                                                                                                                      
Status of the Claims
Claims 1, 13, 14, 16, 19, 20, 24, and 25 are pending.
Claims 13, 16, 24, and 25 are withdrawn as directed to non-elected inventions.
Claims 1, 14, 19, and 20 are presented for examination.
Claims 1, 14, 19, and 20 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. PGPub. 2009/0062127), in view of Qin (Kuide Qin, et al, Controlling Droplet-Size Distribution Using Oil Emulsions in Agricultural Sprays, 20 Atomiz. Sprays 227 (2010)), and Chen (WO2011/116049).
Applicants’ claims encompass oil-in-water emulsions combining a suspended oil phase containing an oil-soluble agrochemical active, an aqueous continuous phase in which the oil phase is suspended, a polyhydroxyalkyl carboxylic acid, an ethoxylated sugar, a block copolymeric alkoxylate, a vegetable oil in a concentration of about 20-50% by weight of the emulsion, and a glycol, where the emulsion possesses an average particle size in the range of 0.7-5 microns which remains stable under certain conditions of testing for a period of time.  The examiner notes that according to the specification as originally filed, an exemplary polyalkylene glycol ether commercially available under the trade name “ATLAS G-5000” addresses the block copolymeric alkoxylate claimed.  See, e.g., Specification pg. 11, 29.  Per applicants own disclosure, a condensation product of PEG-50 sorbitol and poly-12-hydroxystearic acid addresses the polyhydroxyalkyl carboxylic acid and ethoxylated sugar recited by Claim 1.  See Specification, pg.29.  Concerning the stability properties now recited, Applicants are reminded that The U.S. Patent office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics.  Where the claimed invention and prior art are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (indicating that "products of identical chemical composition cannot have mutually exclusive properties.").  The examiner notes that the sole description of a composition maintaining this stability is recited at Page 29 of the specification as originally filed; art that renders such a composition obvious will be considered as necessarily possessing the properties applicants newly recite.  Claim 14 further dilutes the oil-in-water emulsion of Claim 1.  Claims 19 and 20 further narrow the identity of the vegetable oil and glycol, respectively.  
Liu describes stable oil-in-water emulsion concentrates combining a discrete oil phase containing oil-soluble active ingredients, a continuous aqueous phase, and at least two surfactants in concentrations falling within the range of about 1-200g/L (representing weight percentages falling within the range of 0.1-20% overlapping and therefore rendering obvious the emulsifier concentrations of the exemplary embodiment of the disclosure, see In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (indicating that “[a] prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art”), [0008], as well as compositions formed from the dilution thereof for use in agricultural applications addressing the diluted composition limitations of Claim 14.  [0005-10].  A wide variety of oil-soluble agrochemical active agents are described as usefully incorporated into such compositions, [0013-14], such as the diflufenican present in a concentration of 5%, which applicants exemplify (Spec., pg.29) as an oil-soluble agrochemical of Claim 1, [0037], as see Peterson, supra) such as 10g/L.  [0016-17].  Liu indicates that the first surfactant may be a copolymer containing both PEG and 12-hydroxystearic acid in amounts of, for example 1g/L, [0021], and the second surfactant may suitably be represented by the high HLB surfactant ATLAS G-5000 addressing the “clock copolymeric alkoxylate” of Claim 1.  [0022].  Recited concentrations of each of the oil and first surfactant yield, among others, a ratio of surfactant:oil of 1:10.  Liu specifies that the emulsion formulation is to be processed to provide emulsion droplet sizes between 0.1-10 microns.  [0023].  While not recited in the identical terminology employed by applicants to describe the particle size distribution, applicants are reminded both that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985), and that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).  This is particularly true when the art establishes a correlation between the parameter in question, in this case emulsion droplet size, and desirable properties conveyed to the composition as a result.  Applicants’ attention is directed to the teachings of Qin, which establish that adjusting oil-in-water emulsion droplet size advantageously reduces waste, in the 
Liu does not, however, describe the exemplified reaction product of the condensation of PEG-50 sorbitol and poly-12-hydroxystearic acid as the PEG/12-hydroxystearic acid surfactant of the instant application.
This is cured by the teachings of Chen, which describes as an oil-in-water emulsifier for use in crop protection and agrochemical applications, [0032; 0043], but describes the condensation of PEG-50 sorbitol and poly-12-hydroxystearic acid under conditions substantially similar to those recited by the instant application for the formation of the instantly claimed surfactant emulsifier.  [0060].  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."
It would have been prima facie obvious to have used the product of the condensation of PEG-50 sorbitol and poly-12-hydroxystearic acid taught by Chen as the PEG/12-hydroxystearic acid oil-in-water surfactant of Liu, combining said surfactant according to the teachings of Liu with each of the instantly claimed methyl soyate, propylene glycol, and oil soluble agrochemical active diflufenican, continuous aqueous phase, and ATLAS G-500 high HLB surfactant to provide the agrochemical oil-in-water emulsions and dilutions thereof possessing the droplet size which Liu describes.  It must be remembered that “[w]hen a patent simply arranges old elements KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Response to Arguments
Applicant's arguments filed in the Appeal Brief of 19 October 2021 have been fully considered but are not persuasive.  Applicants’ only arguments concerned the emulsion droplet size limitations not being addressed by the art of record.  While the Examiner disagrees with applicants’ assertion on the basis that Liu indeed describes a particularly preferable emulsion droplet size which appears to address the emulsion droplet size limitations of the instant claims, prudence suggested that the newly-relied upon Qin reference be incorporated into the examiner’s rejection to more forcefully drive home the obviousness of the agricultural composition claimed.

Conclusion
No Claims are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        ```````